Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  
In claim 1, line 10, “an upper part” should read --the upper part--.
In claim 3, line 3, “an upper part” should read --the upper part--.
In claim 4, lines 1-2, “directional” appears to be a  typographical error and should read --unidirectional --.
In claim 4, line 3, “a lower part” should read --the lower part--.
In claim 5, line 3, “a lower part” should read --the lower part--.
In claim 5, lines 8-9, “the inner side” should be reworded to --an inner side --.
Note that clarifying the variously recited upper and lower parts would improve the overall clarity of the instant claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, lines 7-8, the limitation “whose upper part is broad and lower part is narrow” is indefinite for two reasons.  First, “whose upper part... and lower part” lack antecedent basis since they have not been defined.  Both upper and lower parts with previously recited with respect to the body rendering it unclear if these are related to the previously recited upper and lower parts. Second, the terms “broad” and “narrow” are relative in nature and there is no basis provided either explicitly in the claim or in the specification for determining the bounds defined by these terms. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.   Suggesting amending to indicate the relative sizes in relation to each other and positively reciting the air inducing guide plate have upper and lower portions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (U. S. Patent Application Publication No. 2006/0276122) in view of Xu (U. S. Patent No. 2015/0136188).
As to claim 1, Cheng discloses a motor for dual fans (FIG. ‘s 2-4, Abstract), comprising: 
a body 10 (FIG. 2, motor casing and surrounding casing structure shown) on which a stator 10A (rotary motor includes rotor and stator inherently) is installed; 
a shaft 11,111 (para. 0025, motor shaft 11 with two segments 111) which is coupled to a rotor located to be opposite to the stator 10A to rotate together and is extended to an [upper] part and a [lower] part of the body (as shown, both sides) ; 
a first fan 20, 22 (para. 0026, blade units 20, one fan unit 20, 22 on each side of motor 10) which is coupled to an [upper] part of the shaft (shown); 
and a second fan 20, 22 which is coupled to a [lower] part of the shaft (shown).

Cheng is also silent as to a first unidirectional bearing is coupled to the first fan, and thereby an inner race of the first unidirectional bearing is coupled to an upper part of the shaft to rotate, and a second unidirectional bearing is coupled to the second fan, and thereby an inner race of the second unidirectional bearing is coupled to the lower part of the shaft to rotate.  In this regard, Xu teaches a dual pumping arrangement 200 (FIG. 5) with a first unidirectional bearing 230 (para. 0029, one-way bearings)  coupled to the first impeller 220 (analogous to recited fan), and thereby an inner race of the first unidirectional bearing 230 is coupled to an upper part of the shaft 210 to rotate (Id., as shown, note that rotary plain bearings inherently include inner and outer races, one fixed to shaft and one fitted within sleeve of rotation part1), and a second unidirectional bearing 232 is coupled to the second impeller 222, and thereby an inner race of the second unidirectional bearing 232 is coupled to the lower part of the shaft 210 to rotate Id., as shown).  Both Cheng and Xu are concerned with driving two fans with one motor which is the same problem faced by the inventors of the instant invention (see Xu - para. 0002, and Applicant’s spec. at para. 0007).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to modify Cheng with the first and second unidirectional bearing arrangement of Xu  to drive either one or the other of the first and second fans separately in order to provide selective operation of either with only one motor as taught by Xu (para. 0029).    
As to claim 2, once modified, Xu further teaches that when the shaft 210 rotates toward one direction, only one of the first fan 220 or the second fan 222  rotates in the same direction as the shaft 210, and the other does not rotate (refer to an Annotated copy of Xu FIG. 5 attached above, para. 0029, “[t]he first one-way bearing 230 may be operable to operate the first pump 204, such as by rotating the first impeller 220, when the driveshaft 210 is rotating in the first direction 216 (but not the second direction 218) … [s]econd one-way bearing 232 may connect the second pump 206 to the driveshaft 210 ... 1[t]he second one-way bearing 232 may be operable to operate the second pump 206, such as by rotating the second impeller 222, when the driveshaft 210 is rotating in the second direction 218 (but not the first direction 216)“).

    PNG
    media_image1.png
    505
    713
    media_image1.png
    Greyscale


Annotated Xu FIG. 5 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (U. S. Patent Application Publication No. 2006/0276122) in view of Xu (U. S. Patent No. 2015/0136188) and further in view of Hirose (U. S. Patent No. 8998495).
As to claims 3 and 4, the applied art is discussed above.  As modified, Zu further teaches the first and second unidirectional bearings are coupled to a central fixing portion of each of the first fan 220 and second fan 222 into which either the upper lower parts of the shaft 210 are inserted (Annotated FIG. 5, as shown and indicated).   However, both Cheng and Zu are silent as to insertion projections formed in an outer , Id.

Allowable Subject Matter
Claim 5 is would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 5, the prior art of record either alone or in combination does not teach or fairly suggest the motor for dual fans of claim 1 including each recited limitation in claim 5 with the guiding housing, inducing housing, and air inducing guide plate installed in the manner claimed. 
There is no nexus or teaching in the prior art of record for adapting the applied art with  guiding and inducing housings with an air inducing plate arranged as claimed  without resorting to using impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J HANSEN/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the figure of the one-way bearing in https://en.wikipedia.org/wiki/Sprag_clutch and note inner and outer races